Citation Nr: 1526267	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  08-25 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to service-connected bilateral hearing loss and/or tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to August 1970 and from December 2003 to May 2005, with additional reserves service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was previously remanded by the Board in November 2011, March 2013, June 2014 and most recently in November 2014.  The November 2014 remand directed additional development and for the RO to obtain a medical opinion as to whether the Veteran's hypertension is caused or aggravated by his service-connected bilateral hearing loss and/or tinnitus.


FINDINGS OF FACT

1.  There was no evidence of high blood pressure or hypertension during the Veteran's first period of active duty service.

2.  The Veteran was diagnosed with hypertension in 2000, prior to his second period of active duty service.

3.  The Veteran's hypertension pre-existed his second period of active duty service and was not aggravated therein, as there was no increase in disability during this period of service.

3.  The Veteran's hypertension was not caused or aggravated by his service-connected disabilities of bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension to include as secondary to service-connected bilateral hearing loss and/or tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in June 2005.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  VA provided the Veteran adequate examinations and obtained adequate expert opinions.  The examiners considered the relevant history of the Veteran's condition, provided detailed descriptions of the condition, and provided analysis to support the conclusions reached.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of the claim.


Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Another theory of entitlement to service connection is secondary service connection.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2014).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition

"Secondary service connection" is a theory of entitlement addressed by regulation. It means that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless there is medical evidence showing the baseline level of severity of the nonservice-connected disease or injury before such was worsened beyond its natural progress by the service-connected disease or injury.  38 C.F.R. § 3.310(b).

The April 2013 VA examination diagnosed the Veteran with hypertension.  The examiner indicated the date of diagnosis as 2000, which was after his first active duty period of service but before his second.  This diagnosis satisfies prong one of a service connection claim.

Relating to the in-service incurrence prong of the service connection claim, the Veteran has two periods of active duty service; one from March 1970 to August 1970 and a second period from December 2003 to May 2005.  The Board will address each period in turn.

In the first period of active duty service, the January 1970 Report of Medical Examination for purposes of entrance indicated the Veteran's sitting blood pressure was 118/72.  Thereafter, the August 1970 Report of Medical Examination for purposes of separation indicated the Veteran's sitting blood pressure was 114/78.  Both the blood pressure readings on the entrance and separation examinations performed for this period of service do not indicate hypertension or any cardiovascular abnormalities.  Moreover, there are no other blood pressure readings during this period of service.  Therefore, the Board finds there is no in-service incurrence or aggravation present during this first period of service.  Also, hypertension was not shown within one year of separation from the first period of service.  As noted above, hypertension was not shown until 2000.  Thus, a basis for a grant of service connection on a presumptive basis is not presented.

Because there was no in-service incurrence of hypertension during the first active duty service period, the Board now turns to the second period of active duty service.  As previously stated, the Veteran was diagnosed with hypertension in 2000, prior to the start of his second active duty service in December 2003.

A veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.

However, the record does not include an entrance exam for the Veteran's second period of active duty service.  Therefore, the presumption of soundness does not apply.  38 U.S.C.A. §§ 1112, 1132.  Instead, the Board must consider whether the pre-existing condition was aggravated during the second period of service.  38 U.S.C.A. § 1153.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b). 

An "increase in disability" during service requires that the underlying preexisting condition increase in disability, as opposed to the symptoms of the condition or flare-ups of the condition.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002) (holding "that evidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C.A. § 1153 unless the underlying condition is worsened"); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991 (holding "that temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to the symptoms, is worsened"). 

In the instant case, the Veteran's in-service medical treatment records report high blood pressure which is controlled by medication.  Specifically, a medical screening notation from October 2002 indicates the Veteran was taking prescription medication for high blood pressure.  Thereafter in December 2003, the Veteran underwent a 5 day blood pressure check to further evaluate his blood pressure.  The results of the 5 day blood pressure check were as follows: 138/101; 150/92; 135/75; 118/82 and 118/80.  His hypertension was determined to be stable following the results of his December 2003 blood pressure check.  Thereafter, in March 2005 the Veteran reported he has high blood pressure which is controlled with medication. 

While the Veteran's in-service medical treatment records do not show an aggravation of his blood pressure or uncontrolled hypertension, the Board has also considered the Veteran's May 2007 VA Form 9 statement.  In his statement, the Veteran contends his hypertension was aggravated by deployment for Iraqi Freedom from February 2004 through February 2005.  Specifically, it was aggravated by the stress placed upon him and his inability to follow dietary requirements and supplements while in-service.  He also contends the food he was served while deployed was high in salt and MSG.  Moreover, the climate, heat and duty hours also placed stress on his physical body as well as mental abilities to cope with the stress.  The heat also limited his ability to retain and dispense fluids properly.

Although it is error to categorically reject a non-expert (layperson) nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case. In Davidson, the United States Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id. 

"[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the Veteran's statements regarding aggravation of his hypertension while deployed; however, the objective medical evidence of record does not indicate the Veteran's hypertension increased in severity during that time period.  In fact, notations in his service treatment record consistently stated his blood pressure was being controlled by medication.  Due to the lack of supporting medical evidence for the Veteran's contention, the Board is unable to give these statements probative weight.

Also of record is a May 2008 VA examination regarding the Veteran's hypertension.  The examiner notes the Veteran was first treated for high blood pressure in 2002 and also indicates the Veteran reports his current medications have controlled his hypertension.  Notably, the examiner provided the opinion that the Veteran's essential hypertension was not permanently aggravated by his active military service.  In support of that opinion, the examiner stated the Veteran had hypertension prior to his military service in 2003.  He did have some elevated blood pressure readings during his service but his record shows the same blood pressure control as he had prior to his active military service in 2003.  Based on that fact, the examiner found no permanent aggravation of his hypertension from his active military service beginning in 2003.  The Board gives probative weight to this examiner's opinion, finding it is thorough and well-supported.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

Because the evidence of record, including in-service treatment records, the May 2008, April 2013 and January 2015 VA examinations and addendum, which indicate controlled high blood pressure and hypertension with medication during his second period of service, the Veteran has not met his burden of proving an increase in severity of his condition while in service.  Absent a finding that there is service-connected aggravation of the Veteran's pre-existing hypertension, the Veteran has failed to establish the presence of an "in-service incurrence or aggravation" to support his claim for entitlement to service connection.  Gibert (Daniel R.) v. Shinseki, 26 Vet. App. 48 (2012)(per curiam)(The presumption of soundness relates to the in-service incurrence or aggravation" element necessary to establish service-connection).  As such, direct service connection for his hypertension is denied.

Regarding the Veteran's contention that his hypertension was caused or aggravated by his service-connected bilateral hearing loss and tinnitus, the January 2015 VA examiner's addendum opined the Veteran's hypertension is less likely than not caused or a result of the Veteran's service-connected condition of impaired hearing and tinnitus.  In support of that opinion, the examiner stated the Veteran's hypertension began prior to the Veteran's military service.  Moreover, the examiner indicated impaired hearing and hypertension does not cause or aggravate hypertension.

The Board gives great weight to the January 2015 examiner's addendum opinion finding no medical connection between impaired hearing and tinnitus with hypertension.  Because there is no medical connection between these disabilities, secondary causation or aggravation is not established.  The Board finds this medical opinion is thorough and supported by objective medical evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.

For the reasons stated above, the Board finds that entitlement to service connection for a hypertension to include as secondary to service-connected bilateral hearing loss and/or tinnitus is denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for hypertension to include as secondary to service-connected bilateral hearing loss and/or tinnitus is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


